Per Curiam. This claim arose from the death of a police officer employed by the police department of the City of Paxton. The Claimant seeks payment of compensation as the decedent’s beneficiary pursuant to the provisions of the Law Enforcement Officers and Firemen Compensation Act, (hereafter, the Act). Ill. Rev. Stat. 1977, ch. 48, par. 281 et seq. The Court has reviewed the application for benefits submitted on the form prescribed and furnished by the Attorney General, a written statement of the decedent’s supervising officer, and a report by the Illinois Attorney General’s office. Based upon these documents, the Court finds as follows: 1. That the Claimant, Linda J. Caisse, is the wife of the decedent, and in the absence of a designated beneficiary, section 3(a) of the Act (Ill. Rev. Stat. 1977, ch. 48, par. 283(a)) provides that any award hereunder shall be paid to the surviving widow. 2. That the decedent, William O. Caisse, was a police officer employed by the Paxton Police Department in Paxton, Illinois, and was engaged in the active performance of his duties, within the meaning of section 2(e) of the Act (Ill. Rev. Stat. 1977, ch. 48, par. 282(e)), on April 7, 1979. 3. That on said date, decedent had commenced his duties at 8:00 p.m. The statement of the decedent’s supervising officer shows that Officer Caisse responded to a call for help from State Trooper Mike McCarter on this date during his tour of duty. Documents on file with the Office of the Illinois Attorney General show that Trooper McCarter stopped several speeding vehicles on 1-57, and, he encountered difficulty with a subject, and that he and Officer Caise, who arrived to aid Trooper McCarter, were killed by gunfire at the scene. The approximate time of death of Caisse was 9:15 p.m. The Coroner’s Certificate of Death lists Officer Caisse’s immediate cause of death as a gunshot wound. We find, therefore: (a) that Officer Caisse was killed in the line of duty as defined in section 2(e) of the Act; and (b) that the proof submitted in support of this claim satisfies all of the requirements of the Act, and the claim is therefore compensable. It is hereby ordered that the sum of $20,000.00 be, and is hereby awarded to Linda J. Caisse, as wife and beneficiary of the deceased police officer, William O. Caisse.